Citation Nr: 1642211	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-27 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board is aware that the June 2012 Statement of the Case also listed the issue of entitlement to service connection for bilateral hearing loss.  In October 2012, the Veteran submitted a statement taken in lieu of a VA Form 9 as a substantive appeal.  This statement did not discuss the hearing loss disability and thus, the Board finds that the Veteran did not perfect this disability and the RO did not later treat it as perfected (see VA Form 8).  Although the Veteran's representative indicated on the submitted September 2016 brief that this was an issue in appellate status, the Board does not find that this creates jurisdiction.  The RO did not provide a basis for the Veteran believing that he had perfected this issue and VA has not waived this jurisdiction issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran's most recent VA examinations occurred in August 2011.  The fact that a VA examination is more than five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). Read liberally, the Board finds that the representative's statements indicate that that the disabilities have worsened in severity since the last VA examinations.  Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected PTSD and residuals of a TBI.  Snuffer, 10 Vet. App. at 400.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records since February 2012, to include all updated records from the San Marcos Vet Center.

2. Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the current nature and severity of his service-connected PTSD and TBI disabilities. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All necessary tests should be conducted.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




